Citation Nr: 1138600	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  99-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than PTSD.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hand disability.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee disability, from May 31, 2007.

5.  Entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324, prior to May 31, 2007.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to April 1984.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran delivered sworn testimony via a video conference hearing before the undersigned in April 2000.  A transcript of that hearing is of record.

This case was most recently before the Board in December 2009.  The case is again before the Board for appellate consideration.  (In pertinent part, the December 2009 Board decision denied entitlement to a compensable evaluation for service-connected left knee disability prior to May 31, 2007.)  

The issues of entitlement to service connection for a psychiatric disability, other than PTSD, entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324, prior to May 31, 2007, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disability was not shown in service or within a year of discharge from service, and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the Veteran's period of active military service.

2.  A disability of the hand (other than a right fifth finger disability) was not shown in service or within a year of discharge from service, and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the Veteran's period of active military service.

3.  From May 31, 2007 the Veteran's service-connected disability of the left knee has been manifested by complaints of pain and functional impairment comparable to limitation of flexion to no less than 90 degrees.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A disability of the hand (other than a right fifth finger disability) was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for a rating in excess of 10 percent for service-connected left knee disability, from May 31, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date will be assigned in the event of award of benefits.

By correspondence dated in May 2004, December 2004, August 2007, January 2009, February 2010, and April 2010 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the left knee disability and the effect that the service-connected disability has on the Veteran's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In August 2007 the Veteran was informed that a disability rating and effective date would be assigned in the event of award of benefits, per Dingess.  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented by the increased rating claim on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited subjective complaints.  The VA examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the disability at issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In June 2010 the Veteran underwent a VA examination that addressed the medical matters presented by the service connection issues.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The June 2010 examiner elicited information concerning the Veteran's low back and hand disabilities, considered the pertinent evidence of record, and included a contemporaneous examination of the Veteran.  Supporting rationale was provided for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its December 2009 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

I.  Low back disability.

March and April 1982 service treatment records show that the Veteran complained of experiencing back pain that was brought on by carrying her back pack.  The Veteran again complained of back pain in July 1982; the examiner's assessment was that the Veteran did not have a physical problem.  An August 1982 service treatment record demonstrates that the Veteran complained of experiencing low and mid back pain for two weeks after heavy lifting in the motor pool; the assessment was mechanical low back pain that was consistent with overlay.  A February 1984 service treatment record shows that the Veteran complained of experiencing back pain, along with dizziness, leg and foot pain, and feeling like she was going to pass out; no diagnosis was provided.  The Veteran's March 1984 service separation examination report indicates that the Veteran's spine was clinically evaluated as normal; the Veteran indicated that she had recurrent back pain on the corresponding Medical History Report.

Post-service treatment records show that the Veteran has complained of experiencing back pain since 1988.  An April 1988 private treatment record reveals that the Veteran attributed her back pain to a work-related injury in July 1986.  X-rays have revealed lumbar spine degenerative arthritis.

At a June 2010 VA examination the Veteran asserted that her low back problems resulted from an inservice assault that occurred when a former boyfriend threw a couch in the air and it came across her right shoulder and low back.  The Veteran indicated that she had sought treatment for her inservice back injury but that it had "disappeared from the file."  After noting that the Veteran had degenerative disease of the lumbar spine and a normal neurological examination, the examiner stated as follows:

Veteran has degenerative changes which are normal for her age.  Her visits for back pain in service did not lead to diagnosing any pathology for her complaints.  The injury she alleges caused her back pain is not documented in the medical records.  If it did happen as described and if she were to have a trauma significant enough to cause degenerative disease, there would be extensive medical documentation.  In addition, her dramatic clinical presentation is not explained by radiographic findings.  She has multiple nonorganic findings on examination.  No organic medical condition can explain her complaints and physical examination.  There is nothing in service which caused her current symptomatology.

While the Veteran complained of low back problems during service, a chronic low back disability was not shown in service, and no such disability was noted on the Veteran's March 1984 service separation examination.  No health professional, VA or private, has related the Veteran's low back disability to her active service, and, in fact, a June 2010 VA examiner has specifically stated that no relationship between the Veteran's low back disability and her active service exists.

The Board also observes that no disability of the low back was noted on the August 1984 VA examination conducted shortly following the Veteran's discharge from service.  As noted, in an April 1988 private medical record the Veteran indicated that she had back pain related to a work-place injury in July 1986, some two years subsequent to active service.  Further, an August 1989 private record, while noting an impression of low back pain, also noted a "questionable hysterical component."  A May 1997 VA examiner indicated (and referenced lumbar spine X-rays) that the Veteran had a normal lumbosacral spine.  In short, the preponderance of the medical evidence is against service connection for low back disability.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge (i.e., experiencing or observing low back problems).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board finds the Veteran to be credible in her reports of back pain during service (as also noted by her brother's May 2002 statement), and does not dispute the Veteran's (and witness JW's July 1983 statement) assertion that she was struck by a couch during service (an assertion addressed by the June 2010 VA examiner), the Veteran is not deemed competent to opine on a matter that requires medical knowledge, such as a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence weighs against the Veteran's claim of service connection for low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II.  Bilateral hand disability.

The Veteran's service treatment records reflect that in January 1984, the Veteran reported that she had injured her left hand four months prior while running up some stairs; the assessment was that of a possible left hand soft tissue injury or strain (the Board notes that at her April 2000 Board hearing the Veteran described an injury to her right hand).  A subsequent January 1984 service treatment record reflects that the Veteran continued to complain of left hand pain due to a short arm cast.  A January 1984 service X-ray record reflects that the Veteran was diagnosed with a right hand fifth proximal phalange fracture, for which service-connection has been granted.  A hand or finger disability was not noted on the Veteran's March 1984 service separation examination report.

At her April 2000 Board hearing, the Veteran stated (April 2000 Board hearing transcript, page 12) that she had injured her right hand running up some steps during service.  She indicated that she did not seek treatment for her hand injury for two months or so before having her arm placed in a cast.  Other than carpal tunnel syndrome, the Veteran denied that she had any other hand problems during service (April 2000 Board hearing transcript, page 13).

At a June 2010 VA examination the examiner commented, in pertinent part, as follows:

[The Veteran] has bilateral mild DJD which is not explained by her in-service right hand injury.  There is no difference radiographically in the area of her prior fracture compared with the rest of her hand or her contralateral hand.  She never had a documented left hand injury in service.  These radiographic findings are normal for her age.  Her subjective complaints are not explained by objective findings.  She has no hand condition that I can relate to her service.  

The June 2010 VA examiner also indicated that the Veteran's hand complaints were not related to fibromyalgia.

While the Veteran complained of hand problems during service, a chronic disability of the hands (other than the service-connected right fifth finger disability) was not shown in service, and no such disability was noted on the Veteran's March 1984 service separation examination.  No health professional, VA or private, has related any such disability to her active service, and, in fact, a June 2010 VA examiner has specifically stated that there is no relationship between the Veteran's asserted disability of the hands and her active service.  The Board also observes that no disability of the hands was noted on the August 1984 VA examination conducted shortly following the Veteran's discharge from service.  In short, the preponderance of the medical evidence is against service connection for bilateral hand disability.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge (i.e., experiencing or observing hand problems), and the Board has reviewed the Veteran's statements and April 2000 Board hearing testimony made in this regard, and notes that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board finds the Veteran to be credible in her reports of hand pain, here, however, the Veteran is not deemed competent to opine on a matter that requires medical knowledge, such as providing a diagnosis or making a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence weighs against the Veteran's claim of service connection for bilateral hand disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Left knee disability

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The record reflects that in a December 1998 decision, the RO continued the previously assigned noncompensable evaluation for the Veteran's service-connected left knee disability.  An April 2009 rating decision increased the evaluation for the Veteran's left knee disability to 10 percent disabling, effective May 31, 2007.  In a December 2009 decision the Board denied entitlement to a compensable evaluation for service-connected left knee disability prior to May 31, 2007.  As such, the rating period on appeal is from May 31, 2007.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  In this regard, a 10 percent rating is for assignment for degenerative arthritis, established by X-ray findings, for each major joint when limitation of motion is noncompensable under the appropriate Diagnostic Code.

As for Diagnostic Code 5257, a 10 percent rating contemplates slight impairment of the knee due to recurrent subluxation or lateral instability, a 20 percent rating contemplates moderate knee impairment, and a maximum 30 percent rating is warranted for severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both compensable limitation of flexion and compensable limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

At a June 2010 VA examination the Veteran complained of left knee pain and indicated that she could stand for 15-30 minutes and could walk more than 1/4 mile but less than 1 mile.  The diagnosis was degenerative joint disease of the left knee.  The examiner indicated that the Veteran had left knee flexion of 90 degrees and extension to 0 degrees.  However, the examiner stated as follows:

Range of motion [testing] of knees was impossible.  With any flexion [the Veteran] shook violently and complained of severe back pain.  Thus, the 90 degrees reported is based on the fact that she was able to sit upright with knees flexed.

The competent clinical evidence of record establishes that left knee flexion is to no less than 90 degrees, and the Veteran's left knee extension has been noted to be full.  Based on the above findings, the next-higher 20 percent rating is not warranted under Diagnostic Code 5260 or 5261.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Even considering functional impairment due to pain, the competent findings do not indicate a disability picture comparable to having left knee flexion limited to 30 degrees or right knee extension limited to 15 degrees, as is necessary in order to achieve the next-higher 20 percent evaluation under Diagnostic Code 5260 or 5261.

As frequent locking of the knees with effusion into the knee joint has not been shown, a 20 percent evaluation under Diagnostic Code 5258 is not for application. 
Similarly, as the evidence fails to demonstrate impairment of the left tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both compensable limitation of flexion and compensable limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, however, the medical findings previously discussed do not establish loss of left knee flexion to a compensable degree (45 degrees), or loss of left knee extension to a compensable degree (10 degrees).  Based on the above findings, a 10 percent rating is not warranted under either Diagnostic Code 5260 or 5261, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent subluxation or lateral instability of the left knee has not been shown.  As such, consideration under Diagnostic Code 5257 is not for application, and a separate rating for instability is not for application. VAOPGCPREC 23-97.

In short, a rating in excess of 10 percent for left knee disability from May 31, 2007, is not warranted at any time during the rating period on appeal.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she experiences certain symptoms such as left knee pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as with the medical evidence of record, the Veteran's credible account of her left knee symptomatology describes a rating consistent with that currently assigned.

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The disability on appeal has been evaluated under the applicable diagnostic codes that have contemplated the level of occupational impairment caused by the left knee disability on appeal.  The evidence does not reflect that the Veteran's left knee disability, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a low back disability is denied.

Service connection for bilateral hand disability is denied.

A rating in excess of 10 percent for service-connected left knee disability, from May 31, 2007, is denied.


REMAND

As for the issue of entitlement to service connection for a psychiatric disability, other than PTSD, the Board observes that the June 2010 VA psychologist did not provided a rationale for the opinion proffered.  Due in particular (as likewise noted in the remand portion of the Board's prior December 2009 decision) to the fact that the Veteran's service treatment records show treatment for psychiatric complaints, the June 2010 VA examination is not adequate, and the Board finds that a new VA examination and opinion is necessary to properly adjudicate this claim.  

As for the issue of entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324, prior to May 31, 2007, as the issue of entitlement to service connection for psychiatric disability (the claim of which was received prior to May 31, 2007) is pending on appeal (and is inextricably intertwined with the issue of entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 prior to May 31, 2007), and as an effective date and disability rating assigned in the event of award of any psychiatric benefit sought on appeal could affect the outcome of the claim for a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 prior to May 31, 2007, such appellate adjudication of the matter by the Board must be deferred pending completion of the action requested below.

The Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran has asserted (April 2000 Board hearing transcript, page 22) that her service-connected left knee disability (and to some extent her service-connected finger disability) precluded her from working as a bus driver.  As such, it must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.  Afford an appropriate period for response.

2.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any psychiatric disability (other than PTSD) that is related to service.  The examiner is asked to provide a rationale for any opinion expressed.

3.  The AOJ should then readjudicate the issues of entitlement to service connection for psychiatric disability, other than PTSD, and entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324, prior to May 31, 2007.  If either of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.

4.  Thereafter, the AOJ should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and her representative.  Only if an appeal is completed as to this matter should the TDIU issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


